DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: Claims 1-13, which are directed to control the operation of a first and second camera depending on a detected hinge angle.
Species 2: Claims 14-20, which are directed to controlling the light source operation of a computing device based on a detected hinge angle.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following no claims have been identified as generic.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1 ad Species 2 lack unity of invention because even though the inventions of these groups require the technical feature of sensing a hinge angle in the computing device to determine a particular operation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hawthorne (US 20180332205 A1) who teaches 
a computing device (Figs. 2A and 2B), comprising:
a first portion (14) comprising a first display (20);
a second portion (16) comprising a second display (22) and a camera (32), the second portion connected to the first portion via a hinge (18) (See figs. 2A and 2B);

a logic device (902 in fig. 12); and
a storage device (904) holding instructions executable by the logic device to execute a camera application and to receive sensor data from the one or more sensors (¶ 0056);
based at least in part on the sensor data received from the one or more sensors, determine a device pose (Hawthorne discloses measuring the relative angle between the first and second part and determining the orientation of the two parts and the hinge gesture (¶ 0031));
output the camera application to the first display when the device pose is indicative of the camera being world-facing (in ¶ 0031, Hawthorne discloses “For example, the hinge gesture defined by rotating the first and second displays 20, 22 from a face-to-face angular orientation (see FIG. 3D) to a side-by-side orientation (see FIG. 3B) may determine a panoramic camera function that captures a panoramic image. In addition to the panoramic camera function is described herein, it will be appreciated that a plurality of hinge gestures may be defined to determine corresponding camera functions, as determined by the user or the mobile computing device 10”).  
Thus the shared technical feature of determining a hinge angle on the computing device to change a function accordingly as recited in Species 1 and 2 are features obvious in view of the prior art.  Also, Species 1 adds a technical feature of controlling the operation of the cameras based on the sensed angle which would represent a particular gesture for a particular camera mode while Species 2 presents a solution for .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        September 30, 2021